﻿69.	Mr. President, the annals of United Nations history show a long list of distinguished representatives of the Latin American group of nations who have made important contributions to the progress and development of our Organization. The current session of the Assembly has now, by electing you as its President, added another eminent name to that already impressive list. Your election, Sir, is indeed a manifestation of our high esteem for your outstanding qualities as a statesman and scholar, and this Assembly should indeed
congratulate itself for having you to guide its deliberations. My delegation would like to assure you of our full co-operation in the execution of the tasks entrusted to you in your high office.
70.	With one regular session of the General Assembly and no less than three special sessions, the past year has indeed been a highly active and demanding one, not only for the Members of the Organization but particularly so for the outgoing President, Mr. Lazar Mojsov of Yugoslavia, who has discharged his responsibilities with great skill, patience and leadership, and has contributed substantially to whatever has been achieved during the past year. Mr. Mojsov's contributions will long be remembered with great appreciation by all who participated in those sessions.
71.	As we enter the final decades of this century, we find ourselves at a crucial juncture in history. This is a time of rapid and often baffling changes, coupled with strenuous efforts for adjustment. It is a time of anxiety and disorientation, on the one hand, and opportunity and hope, on the other. In the midst of all this upheaval, the United Nations has not remained static; it has grown in size and complexity, and expanded its activities.
72.	The growth of the United Nations towards universality was given additional emphasis by the accession of Solomon Islands to membership in our Organization. Indonesia would like to congratulate the people of Solomon Islands once again on the attainment of their independence and warmly welcome them to membership in the United Nations. Solomon Islands is one of our close neighbours in the south-west Pacific and we look forward to mutually fruitful co-operation between our two countries within and outside the United Nations system.
73.	In the face of the rapidly changing world situation and the ever-increasing political and economic problems that the Organization is called upon to solve, the present machinery of the United Nations has often proved less than adequate. While recognizing the short-comings of our Organization, I would be the last to say that it is nothing but a list of unsolved problems; nobody can deny that the United Nations has its problems, but it is far from being a failure. Apart from its role in peace-keeping in various parts of the world, mention must be made of the numerous achievements of the United Nations in the field of peace-building, especially its operational activities for development. None the less the fact remains that it is time to undertake concerted and comprehensive efforts towards adapting the United Nations to the increasingly heavy demands placed upon it.
74.	As we begin the work of another session we find ourselves confronted by many lingering problems and the sudden re-emergence of old issues long thought to have been resolved. The general feeling that 1978 could be a year of progress in such crucial areas as the Middle East, southern Africa, the implementation of the New International Economic Order, and negotiations on the law of the sea has not been fully realized as yet. Although some progress has been made, further delay in solving those and other problems not only makes finding solutions to them more difficult, but could also create serious consequences for the international community.
75.	At the same time we cannot but view with dismay additional problems which have recently reappeared on the international horizon, such as the revival of bloc politics, the deterioration of detente and the return of certain aspects of the cold war. In short, the international situation today is fraught with grave uncertainties, thereby threatening the already fragile structure of international peace and security. In that light my delegation would like to underline the efforts of the non-aligned movement to overcome bloc divisions and to help create conditions more conducive to international peace, security, and general progress, as was again manifested by the results of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held in Belgrade last July. The important contribution of the movement in convening the tenth special session, which was devoted to disarmament, and the results achieved at the session also merit mention.
76.	The resurgence of a situation of conflict and tension in South-East Asia is a matter of grave concern to the region, which for more than one generation has been plagued by terrible bloodshed and immense suffering caused by a war inflicted upon it by outside Powers. After a short-lived peace another conflict has now emerged, this time between some countries in the region itself. It is in the interests of all nations in the region that peace should soon be restored so that they can devote their efforts to the task of national reconstruction and development.
77.	It is my Government's sincere hope that all the nations in South-East Asia will soon be able to join hands in building a stable and peaceful region, in an atmosphere of peace, free from foreign interference and free from great-Power rivalry, so as to allow their peoples to progress together in freedom, dignity and common prosperity.
78.	The South-East Asian scene is fortunately characterized not only by conflict but by other more propitious developments as well. The efforts of the Association of South-East Asian Nations [ASEAN] to establish a firm foundation for common action to accelerate economic growth, social progress and cultural development in its member countries have met with a large measure of success. ASEAN can now claim with justification that it has become a constructive force in the region. It has emerged as a dynamic entity which strives for peace, prosperity and stability, capable of opening new horizons for South-East Asia and the world at large.
79.	The most important objective of ASEAN is the attainment and preservation of peace and stability in the area as a prerequisite for a continued and unhampered process of development in the region. It is within that framework that ASEAN member countries have reaffirmed their determination to continue their efforts towards establishing a zone of peace, freedom and neutrality in South-East Asia. They have extended their hands in friendship and for mutually beneficial co-operation to their neighbours in the region.
80.	The Declaration of the Indian Ocean as a Zone of Peace was an important step in our efforts to reduce great-Power rivalry and tension in the various regions of the world. Since its adoption in 1971 the Declaration has received growing support from the Members of the United Nations. To our regret, however, no progress has been made towards its realization. Indonesia will continue to participate in the efforts made to achieve the implementation of that Declaration.
81.	The tenth special session of the General Assembly devoted to disarmament drew international attention to the problems of disarmament and reflected the desire of the international community to undertake measures through the United Nations to halt the arms race and to initiate the process of genuine disarmament.
82.	As the Final Document of that session [resolution S-10/2] makes clear, mankind is confronted with a choice; either we halt the arms race and proceed to disarmament or we face total annihilation. It is nuclear weapons that pose the greatest danger to mankind and to the survival of civilization. Therefore, the immediate goal is the cessation of the nuclear-arms race and the beginning of effective measures aimed at nuclear disarmament. Efforts must be intensified at the current negotiations to achieve the complete cessation of the testing of nuclear weapons. The resolution of these issues by the newly-constituted Committee on Disarmament, with the participation of all nuclear Powers, would contribute significantly towards solving other issues of nuclear disarmament and arms control. At the same time that would pave the way towards establishing control of conventional arms which have lately become increasingly sophisticated and lethal and approach the destructive capacity of nuclear weapons.
83.	In considering questions related to disarmament, we should be mindful not only of the physical and spatial aspects of the problem, but also of motivational ones. It will be necessary also to focus our attention on the' fundamental issues concerning the resolution of human conflicts. Through such an integrated approach, the process of disarmament can be dealt with in several of its aspects.
84.	The situation prevailing in the Middle East still remains dangerous and highly explosive, posing a serious threat to international peace and security. That state of affairs is due to the persistence of Israel in its flagrant' denial of the inalienable rights of the Palestinian people as recognized by the United Nations.
85.	It is my Government's established position that the question of Palestine constitutes the core of the Middle East problem. There can be no just and lasting peace in the Middle East unless the Palestinian people can exercise their legitimate rights, including the right to return to their homeland and their right to self-determination and to establish a national State. In that respect, my delegation strongly supports the recommendations of the Committee on the Exercise of the Inalienable Rights of the Palestinian People [see A/33/35J. It is regrettable that the Security Council did not endorse them.
86.	An additional problem of concern to many members of the international community is the status of the Holy City of Jerusalem, as well as the status of the holy shrines in Palestine. Because of its significance to three major world religions, Israel must respect the religious and historical status of the Holy City as well as its special characteristics. Jerusalem must be restored to Arab Islamic custody.
87.	As regards the Cyprus question, my delegation hopes that an acceptable settlement will result from negotiations which recognize the legitimate aspirations of the two communities. We further hope that renewed efforts can be made towards the achievement of a peaceful settlement that would preserve the territorial integrity and independence of Cyprus as a non-aligned country in which the two communities can live together in peace and harmony.
88.	The situation in Namibia continues to warrant our grave concern. Our hope that at last the Namibian question was within sight of a peaceful solution appears to have been premature. South Africa's rejection of the United Nations plan for the independence of Namibia is another in a long series of condemnable acts by the Pretoria regime aimed at frustrating the achievement of genuine independence by the people of Namibia. My delegation condemns this act of South Africa aimed at nullifying the progress made by the United Nations so that it can continue its domination and exploitation of the Territory. Indonesia will continue to support the struggle of the Namibian people, of which SWAPO is the authentic representative, for sovereignty and independence within the entire Territory of South West Africa, including Walvis Bay.
89.	Equally disturbing is the worsening situation in Zimbabwe, where the illegal Smith regime remains adamant in the face of the changing realities in that territory. It is in this light that I reiterate Indonesia's support for Security Council resolution 423 (1978)-endorsed by the OAU, the front-line States and the Patriotic Front-condemning the so-called internal settlement. The settlement of the problem of Zimbabwe should be based on the relevant United Nations resolutions, which provide for free and impartial elections on the basis of universal suffrage, United Nations supervision of such elections and the participation in them of all groups. In this context I should like to call upon the international community to tighten and expand existing economic sanctions in force against the Smith regime. I should also like to remind the international community that the struggle in Zimbabwe has forced thousands of people in that Territory to flee to the surrounding States, a fact that has created financial hardships for the States bordering Zimbabwe.
90.	The situation in South Africa has continued to worsen as the apartheid regime in Pretoria has continued to carry out its policy of institutionalised racism. Indonesia would like to reaffirm once again its support for the people of South Africa in their fight for their right to self-determination and against apartheid. Indonesia supports any and all positive steps directed at the isolation of the Pretoria regime, in particular, arms and economic embargoes. My delegation calls upon South Africa to cease all persecution of opponents of its apartheid policy. Furthermore, Indonesia would like to reaffirm its support for the United Nations Trust Fund for South Africa.
91.	The Third United Nations Conference on the Law of the Sea constitutes one of the most delicate and complex international endeavours yet undertaken. The Conference's mandate is to lay down a new and just international legal order of the oceans to be contained in one comprehensive convention. Indonesia, as an archipelagic State, situated at the cross-roads between two continents and two oceans,
attaches great importance to the successful outcome of the Conference.
92.	The seventh session of the Conference ended a few weeks ago. Since the second session in Caracas in 1974, results have on the whole been positive, and significant progress has been made in many areas. Of course, certain hard-core issues have yet to be resolved, and we hope that the forthcoming session, to be held in Geneva next year, will complete the informal negotiations in order that we may proceed with a formal text.
93.	My delegation wishes to express its full support for the statement made by the Chairman of the Group of 77 during the last session of the Conference concerning unilateral legislation on the exploitation of deep sea-bed resources,5 because such an attempt would only jeopardize the conclusion of the convention as a whole.
94.	As the work of the Conference on the Law of the Sea is nearing its final stages, the time has now come to give more serious attention to the problems relating to outer space. In the context of rapidly developing technology, the peaceful uses of outer space have assumed growing importance against the background of increased activities and continued advances in the exploration of outer space. Several of these activities have extended the frontiers of space. This has resulted in a number of problems with far-reaching implications for the international community. Among them is the question of geostationary orbits, which arc- of great importance not only to space Powers but also to the equatorial and other States. While progress has been achieved in some areas, agreement on other outstanding issues has continued to elude us. Indonesia regards international co-operation as the only way to promote the peaceful uses of space and space technology and an enhanced role for the United Nations as the focal-point of such co-operation.
95.	It has become a truism that the changes and portents that beset the world's political sphere will affect in an equal manner the world's economic scene. In view of the interrelationship and interplay of major global problems, there can be no lasting peace so long as economic imbalances and injustices prevail. The challenge of redressing these injustices has become a task of urgent relevance, since it will have a critical bearing on the fate of mankind.
96.	The world has come to realize that the demands of equity and justice require fundamental changes in the international economic system to assure the developing countries of fuller participation in international economic activity and an equitable share of its benefits. This perception found its expression in the Declaration and Programme of Action on the Establishment of a New International Economic Order adopted at the sixth special session of the General Assembly [resolutions 3201 (S-VI) and 3202 (S-VI)]. For more than four years the international community has been engaged in negotiations concerning the fundamental restructuring of international economic relations. These negotiations have produced only
5 See Official Records of the Third United Nations Conference or the Law of the Sea, vol. IX (United Nations publication. Sales No. E.79.V.3), 109th plenary meeting.
meagre and limited results. While there has been a growing realization of the interdependence and mutuality of interest and the need for structural changes, this has not been matched by commensurate practical action on the part of the developed countries.

97.	We are witnessing a slowing down in world economic activities and world trade along with the re-emergence of protectionist policies in some major industrialized countries. These inward-looking policies have rendered the process of negotiation more difficult and made the attainment of the goals of negotiations set out at the seventh special session elusive.
98.	It was therefore with a particular sense of disappointment and genuine concern that we noted the failure of the resumed session of the Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, to agree on the mandate and the functions of the Committee, which has precluded its finalizing its work in the area of the transfer of resources. My delegation would like to reaffirm the importance it attaches to the involvement of the United Nations system in the negotiations on economic issues of a global nature and the need for providing them with a central body which would serve as a negotiating body for the adoption of guidelines on central policy issues and the achievement of agreement on the resolution of fundamental and crucial issues related to international economic relations. It is our earnest hope that the General Assembly will be in a position to confirm in an unambiguous manner the right of the Committee to negotiate with a view to reaching agreements without in any way pre-empting the functions of other United Nations bodies. The supremacy of the United Nations system in regard to all negotiations relating to the establishment of the New International Economic Order should also be affirmed.
99. We are heartened to note that this concern is shared by a large number of countries in the United Nations. We are on the threshold of important negotiations which will have a critical bearing on our endeavours towards the successful creation of a more just and equitable world economic order. The UNCTAD negotiating conference on the common fund6 will be resumed shortly, and the multilateral trade negotiations have reached their final stages. It is of vital importance that these negotiations be concluded successfully in order to bring about a substantial improvement in the international trade of the developing countries. The successful conclusion of these negotiations would not only facilitate the work of the forthcoming fifth session of UNCTAD in Manila in May 1979 but would also have a very positive impact on its outcome and on the North-South dialogue in general.
100. Other important tasks that immediately lie ahead of us are, among others, the preparation of the forthcoming United Nations Conference on Science and Technology for Development, to be held in Vienna in 1979, and the further preparation and elaboration of the new international development strategy which will impinge on our efforts to realize the New International Economic Order. While much
of the substance and approach of the previous strategy remains valid, the new strategy should have as its conceptual framework the establishment of the New International Economic Order and the promotion of collective self-reliance.
101.	It is our strong belief that the United Nations is, with all its present inadequacies, still the only Organization which can bring peace, prosperity and progress in our present-day imperfect world. For this purpose the entire membership of the United Nations should unite its efforts towards making the Organization a more effective vehicle for the pursuit of our common purposes and for keeping alive our faith in a better future for mankind.
















